Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 1 of 10 PageID 1640




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

     OMNIPOL, A.S., et al.,

                  Plaintiffs,

     v.                                      Case No. 8:19-cv-794-T-33TGW

     CHRISTOPHER WORRELL, et al.,

               Defendants.
     ______________________________/

                                         ORDER

          This matter is before the Court on consideration of

     United States Magistrate Judge Thomas G. Wilson’s Report and

     Recommendation        (Doc.   #    122),     filed       on    May    14,     2020,

     recommending     that     Defendant         James       Brech’s      Motion    for

     attorney’s     fees    and    costs     (Doc.      #    107)    and    Defendant

     Christopher     Worrell’s         Motion     for       attorney’s      fees    and

     sanctions (Doc. # 109) be granted in part. He recommends that

     the Motions be granted to the extent that Defendants Brech

     and Worrell should be awarded their reasonable attorneys’

     fees and costs incurred in defending against Plaintiffs’

     Florida civil theft and RICO claims, and that Worrell’s

     attorney’s     fees    should      be   assessed        against      Plaintiffs’

     counsel for the period following dismissal of the original

     complaint.



                                             1
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 2 of 10 PageID 1641




           Plaintiffs Omnipol, a.S. and Elmex Praha, a.S. filed an

     Objection on May 28, 2020. (Doc. # 125). Brech filed a

     response to the Objection on June 11, 2020. (Doc. # 126).

           Upon    review,        the   Court       adopts        the      Report     and

     Recommendation in part, overrules the Objection in part,

     grants   in   part     and    denies   in      part        Brech’s    Motion     for

     attorney’s fees and costs and grants in part and denies in

     part Worrell’s Motion for attorney’s fees and sanctions.

     Specifically, the Court agrees with and accepts the Report

     and Recommendation with respect to Brech’s and Worrell’s

     entitlement     to   attorneys’     fees       and    costs     on    Plaintiffs’

     Florida civil theft and RICO claims. However, the Court does

     not   believe   that     sanctions     under         28    U.S.C.     §   1927   are

     warranted here.

     Discussion

           After conducting a careful and complete review of the

     findings and recommendations, a district judge may accept,

     reject   or     modify       the   magistrate             judge’s     report     and

     recommendation.        28     U.S.C.       §   636(b)(1);            Williams     v.

     Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

     specific objections, there is no requirement that a district

     judge review factual findings de novo, Garvey v. Vaughn, 993

     F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,


                                            2
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 3 of 10 PageID 1642




     reject or modify, in whole or in part, the findings and

     recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

     reviews legal conclusions de novo, even in the absence of an

     objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

     (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

     1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

          In   their   Objection,   Plaintiffs      raise    two   arguments.

     First, Plaintiffs contend that the Report and Recommendation

     should be rejected as to Worrell’s Section 1927 claim because

     the conduct of Plaintiffs’ counsel has not met the “high bar

     for such sanctions.” (Doc. # 125 at 2-7). Second, Plaintiffs

     oppose an award of attorney’s fees because their operative

     complaint was not without factual or legal support. (Id. at

     7-15). The Court will address each argument in turn.

          A.     Sanctions Under Section 1927

          Attorneys “who so [multiply] the proceedings in any case

     unreasonably and vexatiously may be required by the court to

     satisfy   the   excess   costs,   expenses,    and     attorneys’    fees

     reasonably incurred because of such conduct.” 28 U.S.C. §

     1927. The statute’s plain language therefore imposes three

     essential   requirements    for   an   award    of     sanctions    under

     Section 1927: (1) the attorney must engage in “unreasonable

     and vexatious” conduct; (2) that “unreasonable and vexatious”


                                       3
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 4 of 10 PageID 1643




     conduct must be conduct that “multiplies the proceedings”;

     and (3) “the dollar amount of the sanction must bear a

     financial nexus to the excess proceedings.” Amlong & Amlong,

     P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007)

     (quoting Peterson v. BMI Refractories, 124 F.3d 1386 (11th

     Cir. 1997)). The touchstone for whether an attorney has

     multiplied proceedings “unreasonably and vexatiously” is when

     the attorney’s conduct “is so egregious that it is tantamount

     to bad faith.” Id. (internal quotation marks omitted).

            The Eleventh Circuit has made it clear that “bad faith

     turns not on the attorney’s subjective intent, but on the

     attorney’s objective conduct.” Id. Thus, objectively reckless

     conduct is enough to warrant sanctions even if the attorney

     does not act knowingly and malevolently. Id. at 1241. To meet

     this   “high   standard,”    the     attorney     must   “knowingly    or

     recklessly pursue a frivolous claim or needlessly obstruct

     the litigation of a non-frivolous claim.” Id. at 1242.

            Here, on July 12, 2019, this Court held a hearing on

     various motions to dismiss Plaintiffs’ original complaint. At

     the hearing, the Court explained that Plaintiffs’ civil theft

     allegations were “speculative” and “conclusory.” (Doc. # 79

     at 21, 33). The Court further explained that the state and

     federal   racketeering      claims       were   not   sufficiently    pled


                                          4
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 5 of 10 PageID 1644




     because   “the    Complaint     is   not     specific    enough     regarding

     Worrell’s      involvement    in     the    scheme.     [The   racketeering

     counts] lump Christopher Worrell with Benjamin Worrell, Para,

     and Brech. It’s too difficult to determine what Mr. Worrell

     actually did based on the facts alleged, and not enough

     specificity is provided regarding the time, place, and manner

     of the allegedly fraudulent scheme.” (Id. at 47-48). The Court

     warned Plaintiffs that, to survive another motion to dismiss,

     an   amended     pleading    would    need    to   identify    certain    key

     information, including when certain money transfers occurred.

     (Id. at 46-47). Plaintiffs’ counsel responded that they would

     re-plead with “those exact dates.” (Id. at 47). Yet, the

     amended complaint did not contain these dates or, as explained

     in the Court’s order dismissing the amended complaint, other

     pertinent and plausible allegations necessary for the claims

     to survive.

           Plaintiffs’ counsel represented at the July 12, 2019,

     hearing   that     Plaintiffs      were     attempting    to   get   certain

     information from the Department of Defense and so some of

     these facts were outside of Plaintiffs’ reach. (Doc. # 79 at

     43-44).     In   their   response      to    the   motions     to    dismiss,

     Plaintiffs again represented that they could not provide

     greater specificity in the amended complaint because the


                                           5
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 6 of 10 PageID 1645




     information they needed was peculiarly within the Defendants’

     grasp and that Defendants were obstructing their access to

     such information — an argument that they repeat in their

     Objection. See (Doc. # 87 at 14) (“The contracts in question

     are   not   classified,    per    se,   but   controlled   non-public

     information that Plaintiffs do not have access to.”); (Doc.

     # 125 at 3-4) (discussing Plaintiffs’ efforts to retrieve the

     relevant information, which were allegedly “thwarted” by the

     Purple Shovel bankruptcy trustee, along with a Freedom of

     Information Act request to the relevant government agency

     that was “resisted until shortly after the Dismissal Order

     was entered”). Plaintiffs therefore attempted to argue in

     their response to the Rule 12(b)(6) motions that the Court

     should employ Rule 9(b) more leniently, an argument this Court

     ultimately rejected.

           While Plaintiffs’ counsel’s decision to file the amended

     complaint    without      the    additional    information      was    a

     questionable and misguided tactic, the Court does not find

     that counsel acted in bad faith, as required to meet the high

     standard for the imposition of sanctions. See Amlong, 500

     F.3d at 1242 (“[A]n attorney’s conduct must be particularly

     egregious   to   warrant   the    imposition   of   sanctions   –     the




                                        6
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 7 of 10 PageID 1646




     attorney must knowingly or recklessly pursue a frivolous

     claim.”).

           Here, the Court acknowledges that Plaintiffs made a

     good-faith argument in their response to the motions to

     dismiss that Rule 9(b) ought to be applied leniently because

     the   dates   and   other   information   were   outside   of   their

     possession. This argument was ultimately unsuccessful, but

     that does not mean that Plaintiffs knowingly or recklessly

     pursued a frivolous claim. See Bertin v. Zadok Real Estate

     Holdings, LLC, No. 10-24508-CIV, 2012 WL 13012463, at *9–10

     (S.D. Fla. Feb. 3, 2012), report and recommendation adopted,

     No. 10-24508-CIV, 2012 WL 13012422 (S.D. Fla. Feb. 23, 2012)

     (concluding that Section 1927 sanctions not appropriate where

     counsel’s “actions were not wholly without merit”). In its

     Order, this Court rejected Plaintiffs’ position that Rule

     9(b) should be relaxed or that Plaintiffs had adequately

     alleged their various causes of action, finding that there

     was no merit to Plaintiffs’ position. However, “[s]omething

     more than a lack of merit is required for [Section] 1927

     sanctions or they would be due in every case.” McMahan v.

     Toto, 256 F.3d 1120, 1129 (11th Cir. 2001); see also Hodges

     v. Publix Super Markets, Inc., 372 F. App’x 74, 78-79 (11th

     Cir. 2010) (rejecting Section 1927 sanctions where district


                                      7
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 8 of 10 PageID 1647




     court dismissed second cause of action on res judicata grounds

     because the plaintiff’s unsuccessful opposition “does not

     necessarily render his argument frivolous, unreasonable, or

     without foundation”). In sum, the Court disagrees with Judge

     Wilson’s conclusion that counsel’s conduct was tantamount to

     bad faith in this case, as necessary to impose sanctions under

     Section 1927. See Amlong, 500 F.3d at 1239. Accordingly, to

     the extent Worrell’s Motion seeks Section 1927 sanctions

     against Plaintiffs’ counsel, his Motion is denied.

            B.   Entitlement to Attorneys’ Fees

            Worrell and Brech seek recovery of attorneys’ fees and

     costs under Florida’s civil theft statute, which provides

     that   “[t]he   defendant   is    entitled   to    recover   reasonable

     attorney’s fees and court costs . . . upon a finding that the

     claimant    raised   a   [civil   theft]   claim    that   was   without

     substantial fact or legal support.” Fla. Stat. § 772.11. They

     also seek attorneys’ fees related to Plaintiffs’ allegations

     of fraud and racketeering in violation of the Florida RICO

     Act, which requires a similar showing – that “claimant raised

     a claim which was without substantial fact or legal support.”

     Fla. Stat. § 772.104(3).

            Upon due consideration of the record, including Judge

     Wilson’s Report and Recommendation as well as Plaintiffs’


                                        8
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 9 of 10 PageID 1648




     Objection thereto, the Court overrules the Objection as to

     Defendants’ entitlement to attorneys’ fees and costs incurred

     with respect to Plaintiffs’ Florida civil theft and Florida

     RICO Act claims. The Court agrees with Judge Wilson’s detailed

     and well-reasoned findings of fact and conclusions of law

     with respect to this part of the Defendants’ Motions. The

     Report and Recommendation thoughtfully addresses the issues

     presented, and the Objection does not provide a basis for

     rejecting the Report and Recommendation. The Objection reads

     as an impermissible motion for reconsideration of the Court’s

     order dismissing the amended complaint, raising arguments and

     points that this Court has already considered and rejected.

           Accordingly, Brech and Worrell will be awarded their

     reasonable attorneys’ fees and costs incurred in defending

     against the Florida civil theft and RICO claims.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

     (1)   The Report and Recommendation (Doc. # 122) is ADOPTED in

           part.

     (2)   Defendant James Brech’s Motion for attorney’s fees and

           costs (Doc. # 107) is GRANTED IN PART, and Defendant

           Christopher Worrell’s Motion for attorney’s fees and

           sanctions (Doc. # 109) is GRANTED IN PART. Specifically,


                                      9
Case 8:19-cv-00794-VMC-TGW Document 127 Filed 07/13/20 Page 10 of 10 PageID 1649




           the Motions are granted to the extent that Brech and

           Worrell are awarded their reasonable attorneys’ fees and

           costs incurred in defending against the Florida civil

           theft and RICO claims.

     (3)   Worrell’s Motion is DENIED with respect to his request

           for sanctions pursuant to 28 U.S.C. § 1927.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     13th day of July, 2020.




                                      10
